DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed on February 9, 2021 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant’s amendment to the Specification and Claims have overcome and all objections and rejections not mentioned below in the November 25, 2020 Non-Final Office Action.
Applicant’s traversal of the IDS requirement is not persuasive. Applicant provided English translations of every document except as stated in the November 25, 2020 Non-Final Office Action “the Incoming Written Opinion of the International Searching Authority (WO-ISA) dated October 10, 2017 neither was in English nor listed in the information disclosure statement. Since the WO-ISA was not in English, there is no explanation of its relevance. The WO-ISA has been placed in the application file, but the information referred to therein has not been considered.”
No statement of relevance has been provided with the Incoming Written Opinion of the International Searching Authority filed on October 10, 2017

Specification

Applicant’s traversal of the Abstract requirement is not persuasive, because the patent is not basic in nature and the Abstract is not a concise technical disclosure of the invention. Correction is required. See MPEP § 608.01(b)(I)(B). Particularly, “a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.” The Office notes that headers and bypass pipes are well known in the art, it appears Applicant’s disclosure includes other features that may be deemed novel and inventive over headers and bypass pipes.  Therefore the abstract is still objected to for not including what is new in the art as to which the invention pertains.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:

“flow control mechanism” in claims 1, 4, and 9-10; and
“expansion device” in claims 19 and 20.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various 
Claims 1, 4-6, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA et. al. (Japanese patent publication JP2000205685 and accompanying machine translation, hereinafter OKA), in view of CHO et. al. (United States patent publication US20160047580, hereinafter CHO).

Regarding claim 1, OKA (FIGS. 1-8) discloses:
A heat exchanger (1), comprising:
a plurality of heat transfer tubes (21-24);
a first header (13, 14) connected to one end portion of each of the plurality of heat transfer tubes (21-24);
a second header (11, 12) connected to an other end portion of each of the plurality of heat transfer tubes (21-24); and
a plurality of fins (the fins are illustrated in Fig. 1) joined to each of the plurality of heat transfer tubes (21-24),
the heat exchanger (1) constituting a portion of a refrigeration cycle circuit in which a refrigerant is configured to circulate,
the second header (11, 12) including a header pipe (also in 11, 12), the header pipe (also in 11, 12) defining a flow space, the flow space being communicated with the plurality of heat transfer tubes (21-24) and, when the heat exchanger acts as an evaporator, allowing refrigerant in a two-phase gas-liquid state to pass through the flow space and to flow out into the plurality of heat transfer tubes (21-24),
the header pipe (also in 11, 12) having an entrance portion (see Fig. 3, the space between 8 and 15), the entrance portion being a portion of the header pipe (also in 11, 12) between a connection end portion connected to a refrigerant pipe (8) and one (15) of the plurality of heat transfer tubes (21-24) into which the refrigerant in the two-phase gas-liquid state first flows,
a bypass pipe (16) being disposed between the entrance portion and the first header (13, 14) and configured to bypass the refrigerant,
the bypass pipe (16) protruding into the header pipe (also in 11, 12) to be connected to the header pipe (also in 11, 12),
the bypass pipe (16) being provided with a flow control mechanism (19) configured to control a flow rate of refrigerant, the flow control mechanism including a valve,
the entrance portion (space between 8 and 15) having an entrance distance L [m] between the connection end portion connected to the refrigerant pipe (8) and a central axis of the bypass pipe (16),
…
where a center position of the flow space of the header pipe (also in 11, 12) on the orthogonal plane orthogonal to the direction of refrigerant flow is defined as 0%, a wall surface position of the flow space of the header pipe (also in 11, 12) on a horizontal plane is defined as ±100%, and a distal end portion of the bypass pipe (16) inserted in the header pipe (also in 11, 12) being located within an area of ±50%,
the distal end portion of the bypass pipe (16) being inserted in the flow space of the entrance portion of the header pipe (also in 11, 12) at a position where the gas phase of refrigerant is configured to be distributed.

OKA does not expressly disclose “the entrance distance L [m] of the entrance portion satisfying a condition of L ≥ 5di, where di is an inner diameter [mm] of the flow space of the header pipe.”
However, CHO (FIGS. 4-5) teaches “the entrance distance L [m] (230, 207, 203, 200) of the entrance portion satisfying a condition of L ≥ 5di, where di is an inner diameter [mm] of the flow space of the header pipe (200)” and suggests other configurations (FIGS. 7-10 and 14-20 and ¶¶ 18, 76, 110, 119, 122, among others) that affect the improving, modifying, or adjusting the flow performance according L ≥ 5di, for the heat exchanger to improve, modify, or adjust the flow performance according to understood flow characteristics. As adjusting the characteristics of a result effective variable is within the level of routine skill in the art.

Regarding claim 4, OKA (FIGS. 1-3) discloses wherein the flow control mechanism (19) is configured to allow the refrigerant to pass through the bypass pipe (16) when the heat exchanger acts as an evaporator and not to allow the refrigerant to pass (claim 4) through the bypass pipe (16) when the heat exchanger acts as a condenser.

Regarding claim 5, OKA (FIGS. 1-3) discloses wherein a center position of the flow space of the header pipe (also in 11, 12) on an orthogonal plane orthogonal to a direction of refrigerant flow is defined as 0%, a wall surface position of the flow space of the header pipe (also in 11, 12) on the orthogonal plane is defined as ±100%, a direction of insertion of the bypass pipe (16) on the orthogonal plane is defined as X-direction, and a width direction of the bypass pipe (16) orthogonal to the X-direction on the orthogonal plane is defined as Y-direction, the distal end portion of the bypass pipe (16) is located within an area of ±50% in the X-direction, and a central axis of the bypass pipe (16) is located within an area of ±50% in the Y- direction.

Regarding claim 6, OKA (FIGS. 1-3) discloses wherein a center position of the flow space of the header pipe (also in 11, 12) on an orthogonal plane orthogonal to a direction of refrigerant flow is defined as 0%, a wall surface position of the flow space of the header pipe (also in 11, 12) on the orthogonal plane is defined as ±100%, a direction of insertion of the plurality of heat transfer tubes (21-24) on the orthogonal plane is defined as X- direction, and a width direction of the plurality of heat transfer tubes (21-24) orthogonal to the X- direction on the orthogonal plane is defined as Y-direction, distal end portions of at least half of the plurality of heat transfer tubes (21-24) are located within an area of +50% in the X-direction, and central axes of at least half of the plurality of heat transfer tubes (21-24) are located within an area of ±50% in the Y-direction.

Regarding claim 7, the combination of OKA and CHO teach all of the elements of the claimed invention as stated above but fails to teach at least one of the plurality of heat transfer tubes is connected to an end face of a closed end portion of the header pipe.
Regarding claim 7, CHO additionally teaches (FIGS. 1, 5-6, and 14) teaches it is known to connect at least one of the plurality of heat transfer tubes  to an end face (see illustrations of FIG. 5 below) of a closed end portion of the header pipe (203). 

    PNG
    media_image1.png
    402
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    728
    media_image2.png
    Greyscale



The Instant Application (¶ 252) discloses that such connections reduce the decrease in dynamic pressure resulting from refrigerant collisions at the upper end portion of the header pipe. According to the broadest reasonable interpretation of , for the heat exchanger to reduce the decrease in dynamic pressure, thereby increasing the efficiency of the system.

Regarding claim 15, OKA (FIGS. 1-3) discloses wherein the second header (11, 12) includes a plurality of branch tubes (15-18), and each second header (11, 12) in the plurality of branch tubes is connected to a corresponding one of the plurality of heat transfer tubes (21-24), and wherein the flow space of the header pipe (also in 11, 12) is communicated with the plurality of branch tubes (15-18).

Regarding claim 19, OKA (¶ 033) discloses a compressor (3), an indoor heat exchanger (1), an expansion device (21-24) including a valve, and an outdoor heat exchanger (2), the air-conditioning apparatus having a refrigeration cycle circuit in which refrigerant circulates, wherein the outdoor heat exchanger (2) is the heat exchanger of claim 1. Particularly, OKA (¶ 033) discloses that the gas bypass is applicable to both indoor and/or outdoor heat exchangers.

Regarding claim 20, OKA (¶ 13-15, 20, 33) discloses a gas-liquid separator (11, 12) disposed between the outdoor heat exchanger (2) and the expansion device (11, 14) in the air-conditioning apparatus, a gas bypass pipe (16) configured to bypass gas refrigerant separated by the gas-liquid separator (11, 12) to the compressor (3); and a gas bypass control valve (19) provided to the gas bypass pipe (16).

Claims 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1 above, further in view of BYUN et. al. (HO-WON BYUN AND NAE-HYUN KIM, Two-phase refrigerant distribution in an intermediate header of a parallel flow minichannel heat exchanger, 59 International Journal of Refrigeration 14-28 (2015), hereinafter BYUN).

Regarding claim 3, OKA (FIGS. 1-3) discloses:
wherein the distal end portion of the bypass pipe (16) is connected in such a manner that the distal end portion penetrates a liquid phase of the refrigerant in the two-phase gas-liquid state flowing in the header pipe (also in 11, 12) and reaches a gas phase of the refrigerant.

The combination of OKA and CHO does not expressly disclose:

wherein a thickness δ [m] of the liquid phase is defined as δ = G x (1 - x) x D/(4ρL x ULS), where ULS is liquid apparent velocity [m/s] at a maximum value within a variation range of refrigerant flow rate MR that is a flow rate [kg/h] of the refrigerant through the flow space of the header pipe (also in 11, 12), x is refrigerant quality, G is refrigerant flow velocity [kg/(m2s)], ρL is refrigerant liquid density [kg/m3], and D is an inner diameter [m] of the flow space of the header pipe (also in 11, 12) on an orthogonal plane orthogonal to a direction of refrigerant flow wherein the liquid apparent velocity ULS [m/s] is defined as ULS = G (1 - x)/ ρL, and
wherein the refrigerant flow velocity G [kg/(m2s)] is defined as G = MR/(3,600 x (D/2)2 x 3.14).

According to Instant Application FIG. 11, which is the basis for MR, illustrates the relationship between reference gas apparent velocity UGS of refrigerant and improvement in distribution as a function of slug, churn, and annular flow. The Instant Application states that the flow of refrigerant in the header pipe of the second header is adjustable to follow an annular or churn flow pattern, thus improving the distribution of refrigerant to each heat transfer tube or branch tube, improving the efficiency of the outdoor heat exchanger. Applicant has provided mathematical regressions of the experimental data resulting in relationships for various variables including MR, δ and G.
The claim language and specification in combination do not specify any specific refrigerant being used. Instead, these disclosures indicate that any liquid would be a suitable refrigerant. As such, the Office is interpreting, the element expressly discussed that OKA and CHO do not teach to mean any liquid. However, for the 
Regarding claim 3, BYUN teaches the numerous variables, equations, and unit combinations. Particularly, BYUN (pgs. 15-16, 18-21, 26-28) discusses relationships for annular (pgs. 15, 18) and churn (pg. 16) flow patterns (pgs. 20-21, 27) resulting in relationships for various variables (pgs. 15, 18-20, 26-28) including D, G, ρL, MR and x, which determine the Instant Claim’s ULS and δ. Further BYUN (pgs. 19-28) teaches fluid flow ratios (pgs. 19-23), and presents flow distribution data (pgs. 19-28), and pressure drops as a function of channel locations and distributions (pgs. 20-28). BYUN (pgs. 14-28) teaches these variables and concepts to assist in improving and quantifying the efficiency of heat exchanger systems as well as to aid in selecting the proper liquids to achieve desired performance criteria. Thus, it would have been obvious to one skilled in the art, art, before the effective filing date of the instant claims, to incorporate the concepts of the BYUN annular and churn flow analyses with appropriate mathematical regressions into the modified OKA and CHO heat exchanger to improve or quantify the efficiency of the modified heat exchanger.

Regarding claim 9, the combination of OKA and CHO does not expressly disclose a flow control mechanism provided to each bypass pipe of the plurality of bypass pipes.
Regarding claim 9, BYUN (FIG. 5 and p18, right column, ¶ 2) teaches a heat exchanger having a plurality of bypass pipes wherein a flow control mechanism (valve 2) is provided to each bypass pipe (bypass stream – valve 2) of the plurality of bypass pipes (16). Particularly, BYUN (p18, right column, ¶ 2) teaches a plurality of channels (at least 22 channels) or pipes and that every other channel has a bypass stream and a valve to control the bypass stream. BYUN (pg. 18, right column, ¶¶ 2-4) teaches that multiple bypass pipes with accompanying flow control mechanisms improve pressure drops within the heat exchanger. OKA, CHO, and BYUN teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to combine the disclosure of BYUN with the teachings of OKA and CHO to provide a plurality of bypass pipes each with a flow control mechanism improve pressure drops within the heat exchanger, thereby reducing the number of hot or cold spots and improving the overall efficiency of the system.

Regarding claim 11, the combination of OKA and CHO does not expressly disclose a header pipe that comprises a non-circular tube.
Regarding claim 11, BYUN (FIG. 1 (a)-(c) and pgs. 14-17) teaches a heat exchanger having non-circular headers. Particularly, the BYUN (FIG. 1 (a)-(c) and pg. 2) translucent outlet headers teach that a circular pipe couples to the header with a non-circular interior. The non-circular headers modify performance during two-phase distribution in header-branch configurations. OKA, CHO, and BYUN teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1 above and further in view of YAMASHITA et. al. (U.S. patent publication US2013061623A1, hereinafter YAMASHITA).

Regarding claim 8, OKA and CHO do not expressly disclose branching a refrigerant flow out of bypass piping.
Regarding claim 8, YAMASHITA (FIGS. 3, 7-8, ref. nos. 13-15, ¶¶ 91 and 129) teaches branching a refrigerant flow out of bypass piping. YAMASHITA (¶ 129) teaches that if excessive oil enters the heat exchanger related to heated medium, the heat exchanging performance will drop. Branching distributes refrigerant and the oil to reduce excessive oil from entering the heat exchanger, thus improving, modifying, or adjusting the flow performance of the heat exchanger. OKA, CHO, and YAMASHITA teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to combine the disclosure of YAMASHITA with the teachings of OKA and CHO to branch a refrigerant flow out of heat exchanger .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1 above and further in view of ONAKA et. al. (U.S. patent publication US2017205128, hereinafter ONAKA).
Regarding claim 10, OKA and CHO do not expressly disclose the combination of capillary tube and flow control mechanisms.
Regarding claim 10, ONAKA (¶ 057-58) teaches a heat exchanger (3) including a bypass (5 or 8). Particularly, ONAKA (¶ 057) teaches that a flow control mechanism is interchangeable with the combination of a capillary tube and a switch valve. ONAKA (¶ 57) teaches that a capillary tube and a switch valve are less expensive than a flow control mechanism. OKA, CHO, and ONAKA teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to combine the disclosure of ONAKA with the teachings of OKA and CHO to substitute flow control mechanisms with the combination of capillary tubes and valves to achieve the predictable result of allowing fluid to bypass and reduce heat exchanger cost.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA, CHO, and BYUN as applied to claims 1 and 11 above, further in view of .

Regarding claims 12-14, the combination of OKA, CHO, and BYUN teaches all of the elements of the current invention as stated above except the connection portion of the heat transfer tube being flat (claim 12), more specifically the entire heat transfer tube being flat (claim 13), more specifically the flat heat transfer tube having perforations (claim 14).
Regarding claims 12-14, YOSHIMURA (FIGS. 1a-1d and ¶ 013) teaches it is known in heat exchangers to utilize flat, perforated heat transfer tubes (1a, 1b, 2a, 2b, or 2c). Utilizing this type of heat transfer tube provides a compact heat exchanger with high performance and small fluid pressure loss. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the instant claims, to have modified the combination of OKA, CHO, and BYUN to incorporate the teachings of YOSHIMURA to make each heat transfer be flat across its length, including at the connection points with the headers, and perforated. Such modifications improve heat exchanger performance and reduce fluid pressure loss, thereby increasing the efficiency of the system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1 above and further in view of YAMASHITA (foreign patent GB2543206, hereinafter YAMASHITA).
Regarding claim 16
Regarding claim 16, YAMASHITA (FIGS. 6-10 and ¶¶ 71-79) teaches a heat exchanger wherein a tube-shape transforming joint (49) is disposed between each heat transfer tube (43) of the plurality of heat transfer tubes (43) and a corresponding one of the plurality of branch tubes (43) to transform a tube shape of each heat transfer tube (43) of the plurality of heat transfer tubes (43) into a tube shape of a distal end portion of a corresponding one of the plurality of branch tubes (43) inserted in the header pipe (47 or 48). In both the Instant Application and YAMASHITA, the branch tubes and the heat transfer tubes are co-located. The YAMASHITA (¶¶ 76-78) shape transforming joints (49) are less likely to cause disproportionation reactions that simultaneously oxidize and reduce the fluid. OKA, CHO, and YAMASHITA teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. The motivation for the combination would be multiple instant application headers. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to combine the disclosure of YAMASHITA with the teachings of OKA and CHO to provide shape transforming joints that are less likely to cause disproportionation reactions, thereby increasing the efficiency of the system, thereby increasing the efficiency of the system.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1.
Regarding claim 17, the combination of OKA and CHO do not expressly disclose a vertical second header.
Regarding claim 17, ONAKA (FIGS. 1, 5, 9-11, 14-15, 18-19 and ¶ 049) teaches a heat exchanger (3) with a first (2) and second header (4), wherein the second header (4) extends in a vertical direction (FIG. 5 and ¶ 049). SAKAI (FIGS. 1 and 15) also teaches a heat exchanger comprising a first header and a vertical second header. ONAKA (¶ 049) teaches that the vertical header distributes refrigerant entering the inlet header to the heat transfer tubes. OKA, CHO, and ONAKA and/or SAKAI teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to incorporate the teachings of ONAKA or SAKAI into the modified OKA and CHO heat exchanger to make the second header vertical to distribute refrigerant entering the inlet header to the heat transfer tubes in an effort to improve efficiency.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKA and CHO as applied to claim 1 above, further in view of SAKAI.
Regarding claim 18, the combination of OKA and CHO do not expressly disclose a horizontal second header.
Regarding claim 18, SAKAI (FIGS. 4-5, pgs. 3-4 of the machine translation, and ¶ 024) teaches a heat exchanger (10) with a first (4) and second header (3), wherein the second header (3) extends in a horizontal direction (FIGS. 4-5 and . Particularly, SAKAI (¶ 024) teaches that the heat transfer tube to header arrangement is not limited to vertical connections. SAKAI (pgs. 3-4 of the machine translation) teaches that non-vertical headers distribute refrigerant and correct some gas-liquid distribution ratios. OKA, CHO, and SAKAI teach all the components and concepts of the instant claim, with the difference being the combination of all these known components and concepts into a single heat exchanger. Thus, it would have been obvious to one skilled in the art, before the effective filing date of the instant claims, to incorporate the teachings of SAKAI into the modified OKA and CHO heat exchanger to make the second header horizontal to distribute refrigerant and correct some gas-liquid distribution ratios in an effort to improve efficiency.


Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. CHO (FIGS. 4-5 and refs. 230, 207, 203, 200) describe “the entrance distance L [m] (230, 207, 203, 200) of the entrance portion satisfying a condition of L ≥ 5di, where di is an inner diameter [mm] of the flow space of the header pipe (200).”
With regards to the limitation L≥ 5 di, CHO specifically discloses the length of the entrance distance can change (for example see the different lengths of member 207 in FIG. 5) based on the location of relative parts in a heat exchanger. Further, it is abundantly clear in FIG. 5 that at least the length of 207 can be far greater than 5 times larger than the diameter (see at least the lower most 207 in FIG. 5). Further, as discussed in the rejection CHO does teach (¶ 18) other configurations are possible for .
Further, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

YOJI ONAKA (US 20200182564 A1) teaches a(n) HEAT EXCHANGER AND AIR-CONDITIONING APPARATUS.
MASASHI MAENO (EP-3306232-A1) teaches a(n) EVAPORATOR AND REFRIGERANT CIRCUIT.
MASASHI MAENO (EP-3306234-A1) teaches a(n) EVAPORATOR AND REFRIGERANT CIRCUIT.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763